DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance (see below) except for the presence of Claims 12-20 directed to an invention non-elected without traverse.  Accordingly, Claims 12-20 have been cancelled.
Claims 12-20 do not share overlapping subject matter with Claims 1-5, 8-11, and Claims 12-20 do not include a shared same or corresponding special technical feature. For example, Claims 12-20 recite multiple joints, links, and references surfaces without reciting the idle roller and compensation torque controller as recited in Claims 1-5, 8-11. Therefore, Claims 12-20 are not eligible for rejoinder and have thus been cancelled as set forth above.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS as filed 7/9/2021:
Cancel claims 12-20 (see Election/Restriction section above).
Reasons for Allowance
	Claims 1-5, 8-11 are allowed.
the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claims 1/9.
As set forth in the Non-Final Rejection dated 12/31/2021 and the Final Rejection dated 5/12/2021, Song (US 2014/0202276) is the closest prior art of record in disclosing the limitations of Claims 1/9, except for the limitation “a compensation torque controller equipped to the ink, to control a position of the idle roller and an elastic force of the elastic member; a lead screw combined with the sliding block at an outer side of the link; wherein the lead screw is disposed in parallel with the elastic member.” The Final Rejection set forth a rejection over Song in view of Hellsten (US 2016/0259228), however, Applicant’s arguments in view of the newly added limitation “wherein the lead screw is disposed in parallel with the elastic member” are persuasive. Specifically, Applicant’s argument that Hellsten shows an extending direction of the spring crossing an extending direction of the lead screw, and thus that Hellsten does not disclose or suggest that the asserted lead screw is disposed in parallel with the spring (28) is persuasive. Accordingly, the rejection of Song in view of Hellsten is withdrawn.
Kang (US 2013/0180353) discloses: an adjustment mechanism for a spring (see fig 3; paragraph [0097]), however, Kang is silent on the roller (307) being movable, and thus there is insufficient evidence to conclude that Kang discloses the limitation “a compensation torque controller…to control a position of the idle roller.” Furthermore, Kang does not disclose a feature analogous to the claimed sliding block, and Kang does not disclose that the “lead screw is combined with the sliding block an outer side of the link,” as required by Claims 1/9.

Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656